DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Specification
The amendments to the Specification filed 8/10/2021 are acceptable and have been entered.

Terminal Disclaimer
The terminal disclaimer filed on 8/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US Pat 9,919,129 and US Pat 10,363,394 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
 
Claim 15: On line 3, the term “the” in the phrase “the distal end” has been replaced with the term “a”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. 
Independent claim 1 has been amended to require that both the fluid conduit and the first outer sheath be advanced into tissue. This amendment overcomes the references cited in the last Office Action, which remain the closest prior art of record. Additionally, a method involving compressing tissue between a fluid conduit and a surrounding outer sheath when both are advanced into tissue could not be found elsewhere in the prior art of record.
Newly presented independent claim 8 includes the subject matter of claim 2 which was indicated in the last Office Action as being allowable. Please see the 4/30/2021 Office Action for a detailed statement of reasons for allowance.
Newly presented independent claim 14 includes the subject matter of claim 4 which was indicated in the last Office Action as being allowable. Please see the 4/30/2021 Office Action for a detailed statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783